Citation Nr: 1507999	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  09-39 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for right renal arteriovenous fistula, claimed as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to August 1995.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In May 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  However, a transcript of the hearing could not be produced.  In August 2012, the Veteran was informed of this and his options for another Board hearing.  He thereafter responded in writing that he did not desire another Board hearing.

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

In a VA Form 21-526EZ, which was submitted in January 2015, the Veteran raised the issue of entitlement to service connection for depression and erectile dysfunction.  The Veteran also claimed entitlement to an increased rating for left lower extremity radiculopathy at that time.  These issues have not been addressed by the Agency of Original Jurisdiction (AOJ); therefore, they are referred to the AOJ for appropriate action.


REMAND

Although further delay is regrettable, the Board finds that additional development is required prior to adjudication of the Veteran's claim.  The Veteran initially filed a claim for service connection for a kidney condition, secondary to his service-connected back disability in April 2008.  A review of his service treatment records (STRs) shows the Veteran sustained a back injury in March 1994 and received initial treatment for this condition the following month.  During the following year, the Veteran complained of right lower back pain.  

The Veteran's private treatment records show he received initial treatment for a kidney condition in May 2006.  At that time, he reported a several day history of right flank pain.  The Veteran was subsequently diagnosed with a right renal arteriovenous fistula. 

In October 2012, the case was remanded by the Board for a new VA medical opinion by an "appropriate physician" with "appropriate expertise" in genitourinary conditions.  At that time, the examiner was instructed to, "comment on the right-sided back pain documented during service and provide an opinion as to the likelihood that the pain was a symptom associated with the Veteran's currently diagnosed kidney disorder."  The examiner was also instructed to state whether the kidney disability was aggravated by the Veteran's lumbar spine condition.  

Unfortunately, none of the aforementioned Board remand instructions were accomplished.  At the outset, the Board notes that a December 2012 medical opinion was obtained from a Nurse Practitioner.  The Board observed that the medical complexity of this case required appropriate expertise greater than that of a Nurse Practitioner in its October 2012 remand.  Moreover, the examiner cursorily concluded the Veteran's renal fistula was less likely as not caused by or the result of service, because, "there was no documentation of renal injury or evidence of hematuria at the time of the lower back injury."  However, during the September 2010 VA examination, the examiner indicated symptoms such as kidney area pain, bruising, high blood pressure, or hematuria could all be signs of kidney injury.  Although the December 2012 VA examiner indicated the Veteran underwent lab tests that ruled out the presence of hematuria, clearly the examiner ignored the instructions to consider and discuss the right-sided back pain noted in service as directed.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, the December 2012 VA examiner determined the Veteran's renal fistula was "less likely as not (less than 50/50 probability)...aggravated by the veteran's service-connected lumbar spine disability."  However, the examiner did not in any way explain why that is so.  Therefore, this medical opinion is insufficient, as it is unsupported by a sound medical rationale.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Based on the foregoing inadequacies, the Board has determined a new VA medical opinion is warranted. 

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, who has not provided a prior opinion in this case, to determine the nature and etiology of the Veteran's right renal arteriovenous fistula.  All pertinent evidence of record must be made available to and reviewed by the examiner.   

The examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's right renal arteriovenous fistula: 

a) originated during his period of active service or is otherwise etiologically related to his active service; 

b) was caused by his service-connected lumbar spine disability; or

c) was permanently worsened by his service-connected lumbar spine disability.

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's complaints of right lower back pain in service.  

If the examiner is unable to provide the requested opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any additional development deemed necessary.

4.  After completion of the above, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).








